United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.S., Appellant
and
DEFENSE AGENCIES, DEPARTMENT OF
DEFENSE EDUCATION ACTIVITY,
Alexandria, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-0577
Issued: August 16, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 18, 2019 appellant, through counsel, filed a timely appeal from August 21 and
December 28, 2018 merit decisions of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met his burden of proof to establish that his right eye
condition was causally related to the accepted factor of his federal employment.
FACTUAL HISTORY
On September 22, 2017 appellant, then a 69-year-old teacher, filed a traumatic injury claim
(Form CA-1) alleging that on August 22, 2017 he sustained an optic nerve rupture of his right eye
during interactive training during a mandated, demanding two-day online social studies teacher
training while in the performance of duty. The employing establishment noted that appellant was
injured in the performance of duty.
In a development letter dated December 7, 2017, OWCP informed appellant that the
evidence submitted was insufficient to establish his claim. It advised him of the type of medical
and factual evidence needed, and provided a questionnaire for his completion. OWCP afforded
appellant 30 days to submit the necessary evidence.
In a letter dated October 31, 2017, received by OWCP on January 8, 2018, Dr. Tina D.
Aldana, an optometrist, indicated that appellant was under her care and noted the adjustments he
was to make to his daily lifestyle as a result of his vision loss.
In a letter dated January 8, 2018, Dr. Aldana related that she examined appellant on
August 23, 2017 for acute onset vision loss in his right eye. She indicated that he reported stress
and strain related to visual and cognitive demands from excessive computer work during an online
training course. Dr. Aldana noted a history of hypertension and glaucoma. She performed a
threshold visual field test, which revealed attitudinal defect in the right eye and glaucomatous
defects in both eyes. Dr. Aldana administered fundus photographs, which revealed a swollen optic
nerve and hemorrhages in the right eye. She diagnosed Anterior Ischemic Optic Neuropathy
(AION). Dr. Aldana related that there were many causes for this type of disease, but common
factors included diabetes mellitus, rheumatoid arthritis, systemic low or high blood pressure,
gastrointestinal ulcers, atherosclerosis, internal carotid artery disease, vasculitis, defective
cardiovascular autoregulation, migraine, type A personality, and sleep apnea. She opined that
several compounding risk factors contributed to appellant’s condition, including his systemic
medical history as well as history of stress. In a letter dated January 26, 2018, Dr. Aldana clarified
her opinion indicating that appellant’s preexisting glaucoma diagnosis was not directly the cause
of his AION.
In a letter dated January 11, 2018, Dr. Edgar Bindeis, an ophthalmologist, indicated that,
in August 2017, appellant sustained a vascular process on his right optic nerve which led to an
almost complete blindness of his right eye. He instructed appellant to avoid activities that placed
a lot of strain on his vision. Dr. Bindeis opined that the vascular process had occurred in immediate
temporal relation to a stress response and blood pressure increase.
By decision dated February 1, 2018, OWCP denied appellant’s occupational disease claim,
finding that the evidence of record was insufficient to establish that his right eye condition was
causally related to the accepted employment factor. It explained that the medical evidence of

2

record failed to provide a rationalized medical opinion as to how appellant’s two-day online
training course resulted in the AION condition of the right eye.3
On February 9, 2018 appellant, through counsel, requested a telephonic hearing before an
OWCP hearing representative.
In a letter dated March 12, 2018, Dr. Ryan Ascherl, a Board-certified family practitioner,
indicated that appellant suffered from elevated blood pressure in August 2017 and that he reported
suffering overwhelming stress due to mandatory online training. He opined that appellant was
clearly under stress and the blood pressure increase was the result of his optic nerve hemorrhage.
Dr. Ascherl noted that the vascular process occurred as a situational stress-related response with
blood pressure increase.
In a letter dated May 7, 2018, Dr. Astrid Pinsky,4 specializing in family medicine, noted
appellant’s history of high blood pressure and its aggravation by situational stress. She related that
he did not suffer from artherosclerosis, internal carotid artery disease, vasculitis, defective
cardiovascular autoregulation, sleep apnea, diabetes mellitus, rheumatoid arthritis, gastrointestinal
ulcers, or migraines. Dr. Pinsky indicated that the only risk factor associated with the AION
diagnosis was his arterial hypertension. She noted that his preexisting glaucoma condition had no
causal relationship to the diagnosed AION. Dr. Pinsky related that AION was referred to as a
stroke of the optic nerve with resulting vision loss, and the association between acute and chronic
stress and the risk of stroke was well known. She indicated that an acute or prolonged high stress
situation can cause the elevation of one’s blood pressure to the point of hemorrhage and, in this
case, hemorrhage of the optic nerve. Dr. Pinsky opined that appellant’s preexisting arterial
hypertension was greatly aggravated by immense situational stress with a severe blood pressure
increase which could cause hemorrhaging. She further opined that the prolonged stress was
anamnestically caused by the severe time constraints associated with the mandatory online
training, and appellant’s vision loss due to hemorrhaging of the optic nerve was the proximate
result of this stress.
On July 10, 2018 a telephonic hearing was held before an OWCP hearing representative.
In a report dated August 7, 2018, Dr. Pinsky reiterated appellant’s medical history and
recount of factual events. She indicated that AION was also referred to as a stroke of the optic
nerve resulting in vision loss, and was an acute impairment to the circulation of the arteries
supplying the optic nerve due to high blood pressure. Dr. Pinsky further noted that a sustained
high stress situation “could cause” the elevation of blood pressure to the point of hemorrhaging
and, in appellant’s case, this was what occurred. She opined that appellant’s acute permanent total
vision loss in his right eye due to hemorrhaging affecting the optic nerve was caused by his blood

3

OWCP converted appellant’s traumatic injury claim to a claim for occupational disease. OWCP’s regulations
define an occupational disease as “a condition produced by the work environment over a period longer than a single
workday or shift.” 20 C.F.R. § 10.5(q).
4

The record contains documentation establishing Dr. Astrid’s credentials as a German physician.

3

pressure surges due to sustained situational stress during online mandatory training in
August 2017.
By decision dated August 21, 2018, an OWCP hearing representative affirmed its
February 1, 2018 decision. He noted that Dr. Pinsky was not considered a qualified physician as
defined under FECA.
On October 1, 2018 appellant, through counsel, requested reconsideration of OWCP’s
August 21, 2018 decision. He submitted additional evidence with his request including a copy of
Dr. Pinsky’s credentials to be considered a qualified physician under FECA. Appellant submitted
copies of Dr. Pinsky’s medical identification card, diploma from medical school, a document from
the State Ministry entitling her to practice medicine in Germany, and a certificate of medical
examination.
By decision dated December 28, 2018, OWCP denied modification of the August 21, 2018
decision. It found that Dr. Pinsky was a physician as defined by FECA; however, her opinion
regarding causal relationship was speculative and not supported by medical rationale.
LEGAL PRECEDENT
An employee seeking benefits under FECA5 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,6 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury.7 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.8
In an occupational disease claim, a claimant must submit the following: (1) medical
evidence establishing the presence or existence of the disease or condition for which compensation
is claimed; (2) a factual statement identifying employment factors alleged to have caused or
contributed to the presence or occurrence of the disease or condition; and (3) medical evidence
establishing that the diagnosed condition is causally related to the employment factors identified
by the claimant.9

5

Id.

6

N.B., Docket No. 19-0079 (issued June 14, 2019); S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59
ECAB 178 (2007); Joe D. Cameron,41 ECAB 153 (1989).
7

J.K., Docket No. 19-0095 (issued June 18, 2019); J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59
ECAB 427 (2008); James E. Chadden, Sr., 40 ECAB 312 (1988).
8

J.K., id.; K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7,
2014); Delores C. Ellyett, 41 ECAB 992 (1990).
9

B.J., Docket No. 19-0417 (issued July 11, 2019); E.M., Docket No. 18-0275 (issued June 8, 2018).

4

Causal relationship is a medical issue, and the medical evidence required to establish causal
relationship is rationalized medical evidence.10 The opinion of the physician must be based on a
complete factual and medical background of the claimant, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the employee.11
Neither the mere fact that a disease or condition manifests itself during a period of employment,
nor the belief that the disease or condition was caused or aggravated by employment factors or
incidents is sufficient to establish causal relationship.12
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish that his right
eye condition was causally related to the accepted factor of his federal employment.
In her January 8, 2018 letter, Dr. Aldana related that appellant reported stress and strain
related to visual and cognitive demands from excessive computer work during his online training
course. She noted a history of hypertension and glaucoma and performed a threshold visual field
test which revealed attitudinal defect in the right eye and glaucomatous defects in both eyes.
Dr. Aldana diagnosed AION. She related that there were many mechanisms for this type of
disease, but common factors include diabetes mellitus, rheumatoid arthritis, systemic low or high
blood pressure, gastrointestinal ulcers, atherosclerosis, internal carotid artery disease, vasculitis,
defective cardiovascular autoregulation, migraine, type A personality, and sleep apnea.
Dr. Aldana opined that several compounding risk factors contributed to appellant’s condition,
including his systemic medical history as well as history of stress. The Board finds that this
opinion is conclusory and therefore of limited probative value.13 Dr. Aldana provided insufficient
medical rationale to support her opinion on causal relationship. Such rationale is especially
important when the medical evidence indicates that appellant has a preexisting condition.14
Without explaining how, physiologically, the accepted employment factor caused appellant’s
stress and aggravated his preexisting hypertension, which then caused or contributed to the
diagnosed conditions, Dr. Aldana’s opinion is of limited probative value.15
Appellant also submitted a March 12, 2018 letter from Dr. Ascherl who indicated that
appellant suffered from elevated blood pressure in August 2017 and opined that he was under
stress during the online training which caused the blood pressure increase and subsequent optic
nerve hemorrhage. However, the Board has held that a physician must provide a narrative
10

C.C., Docket No. 19-0059 (issued May 29, 2019); G.N., Docket No. 18-0403 (issued September 13, 2018);
Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).
11

C.C., id.; K.V., Docket No. 18-0723 (issued November 9, 2018); Leslie C. Moore, 52 ECAB 132 (2000); Gary L.
Fowler, 45 ECAB 365 (1994).
12

C.C., id.; Dennis M. Mascarenas, 49 ECAB 215 (1997).

13

B.B., Docket No. 18-1036 (issued December 31, 2018); B.W., Docket No.16-1012 (issued October 21, 2016).

14

See J.J., Docket No. 18-1545 (issued February 22, 2019).

15

K.K., Docket No. 17-1061 (issued July 25, 2018).

5

description of the identified employment factor and a reasoned opinion on whether the
employment incident caused or contributed to appellant’s diagnosed medical condition.16
Dr. Ascherl noted appellant’s online training, but did not describe why it would cause stress and
elevated blood pressure. His opinion is conclusory, in nature, and fails to explain in detail how
the accepted employment factor caused appellant’s medical condition.17 Therefore, Dr. Ascherl’s
letter lack probative value on the issue of causal relationship.
In addition, appellant submitted two reports dated May 7 and August 7, 2018 from
Dr. Pinsky who diagnosed AION. Dr. Pinsky indicated that AION was also referred to as a stroke
of the optic nerve resulting in vision loss, and was an acute impairment to the circulation of the
arteries supplying the optic nerve due to high blood pressure. She further noted that a sustained
high stress situation could cause the elevation of blood pressure to the point of hemorrhaging, and
in appellant’s case, this was what occurred. Dr. Pinsky opined that appellant’s acute permanent
total vision loss in his right eye due to hemorrhaging affecting the optic nerve was caused by his
blood pressure surges due to sustained situational stress during online mandatory training in
August 2017. While Dr. Pinsky offered an opinion on causal relationship, she, like the other
physicians of record, did not offer sufficient medical rationale explaining why participating in
online training would have and did in fact cause stress, an elevation of appellant’s blood pressure,
and then cause or contribute to the diagnosed right eye condition.18 As such Dr. Pinsky’s reports
are speculative and conclusive in nature and are insufficient to establish appellant’s burden of
proof.19
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128 and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that his right
eye condition was causally related to the accepted employment factor.

16

See M.T., Docket No. 19-0208 (issued June 18, 2019).

17

A.L., Docket No. 18-1706 (issued May 20, 2019).

18

T.H., Docket No. 18-1736 (issued March 13, 2019); see C.F., Docket No. 18-1156 (issued January 22, 2019) (a
medical report is of limited probative value on the issue of causal relationship if it contains a conclusion regarding
causal relationship which is unsupported by medical rationale).
19

See M.S., Docket No. 19-0189 (issued May 14, 2019).

6

ORDER
IT IS HEREBY ORDERED THAT the December 28 and August 21, 2018 decisions of
the Office of Workers’ Compensation Programs are affirmed.
Issued: August 16, 2019
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

